DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 7/20/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62-63 and 65-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soria et al (US 10294637).
Re 62. 	Soria discloses
	a handling tool (95) for holding the ground-engaging wear part;
	a manipulator (29) to support and move the handling tool to engage the ground-engaging wear part, and remove the ground-engaging wear part from a base;
	a resilient connection (81) to permit the wear part to axially align with the base for removal of the wear part from the earth working equipment; and
	a controller (31) to control the movements of the handling tool and the manipulator.
Re 63. 	Soria discloses that a hydraulic drive to power the handling tool and the manipulator (The manipulator 29 may be custom built or may be a commercial off-the-shelf servo-electric manipulator or a commercial off-the-shelf hydraulic manipulator, or a commercial off-the-shelf pneumatic manipulator. The manipulator 29 may have integrated force sensing or may be equipped with an aftermarket off-the-shelf force sensing device. Examples of manipulators 29 that may be used include, but are not limited to, a Fanuc m-900ia-400L servo-electric robot with integrated force sensing, an ABB IRB 7600-500 servo-electric robot equipped with an ATI aftermarket Force/Torque Sensor, a Motoman HP500D servo-electric robot equipped with an ATI aftermarket Force/Torque Sensor, or a Vulcan Action 500 hydraulic manipulator.).
Re 65. 	Soria discloses that the resilient connection includes a spring or elastomer mounting of the handling tool to the manipulator (Spring pins 82 may be installed in the guides or locators 81 within the cartridge 69 (FIG. 18b)).
	Re 66. 	Soria discloses that the manipulator (29) includes a three-axis joint (two arms, a rotation about its base axis and multi-axis end effector) supporting the handling tool wherein the three axes are spaced apart and arranged seriatim to each other (The service vehicle 27 is driven close enough to the excavator bucket 3 so that the manipulator 29 is able to reach the wear members 15 on the bucket 3. Once in position the hydraulic outrigger stabilizers 33 are lowered to provide a stable platform for the manipulator 29. The manipulator platform 37 may be located on the service vehicle 27 low enough so that the manipulator 29 is able to reach the wear members 15 when the bucket 3 is set on the ground. In some cases, the excavator operator may need to adjust the bucket 3 so that the bucket 3 is tilted up or prop the bucket 3 on a platform 43 so that the manipulator 29 is able to reach the wear members 15 when the manipulator 29 is located on the service vehicle 27 (FIG. 7). Service vehicle 27 may be equipped with a lift (not shown), turntable and/or translating assemblies to lower, turn and/or move the manipulator 29 so that the manipulator 29 is able to reach the wear members 15 on the bucket 3.  The manipulator platform 37 may be equipped with rails (not shown) for the manipulator 29 to slide towards the front of the service vehicle 27, towards the rear of the service vehicle 27, and/or towards either side of the service vehicle 27. Commercially available chains, hydraulic actuators, or electric actuators (driving a rack and pinion or ball screw) (not shown) may be connected to the manipulator 29 to move the manipulator 29 along the rails.  The storage stalls 39 may be equipped with fixtures or jigs 45 to support the wear members 15 so that each wear member 15 has a fixed orientation and location relative to the manipulator 29 once installed on the service vehicle 27.  The manipulator 29 may be custom built or may be a commercial off-the-shelf servo-electric manipulator or a commercial off-the-shelf hydraulic manipulator, or a commercial off-the-shelf pneumatic manipulator. The manipulator 29 may have integrated force sensing or may be equipped with an aftermarket off-the-shelf force sensing device. Examples of manipulators 29 that may be used include, but are not limited to, a Fanuc m-900ia-400L servo-electric robot with integrated force sensing, an ABB IRB 7600-500 servo-electric robot equipped with an ATI aftermarket Force/Torque Sensor, a Motoman HP500D servo-electric robot equipped with an ATI aftermarket Force/Torque Sensor, or a Vulcan Action 500 hydraulic manipulator.  The service vehicle 27 may be equipped with one or more of a variety of auxiliary tools 41 usable to remove and/or install wear members 15. The auxiliary tools 41 are preferably located in a fixed location relative to the manipulator 29. The manipulator 29 may be equipped with an industry standard tool changer 47 to allow the manipulator 29 to quickly change from one auxiliary tool to another auxiliary tool to perform various functions of the removal and installation process. The tool changer 47 has a first side 49 that connects to the manipulator 29 and a second side 51 that connects to the auxiliary tool 41 (FIG. 8). The two sides 49 and 51 of the tool changer 47 are coupled together when in use and decoupled when not in use. For example, the manipulator 29 may be equipped with an ATI Robotic Tool Changer. The various types of auxiliary tools 41 the service vehicle 27 may be equipped with are discussed in detail below. The manipulator may also concurrently support multiple auxiliary tools 41.  The service vehicle 27 may be equipped with one or more of a variety of auxiliary tools 41 usable to remove and/or install wear members 15. The auxiliary tools 41 are preferably located in a fixed location relative to the manipulator 29. The manipulator 29 may be equipped with an industry standard tool changer 47 to allow the manipulator 29 to quickly change from one auxiliary tool to another auxiliary tool to perform various functions of the removal and installation process. The tool changer 47 has a first side 49 that connects to the manipulator 29 and a second side 51 that connects to the auxiliary tool 41 (FIG. 8). The two sides 49 and 51 of the tool changer 47 are coupled together when in use and decoupled when not in use. For example, the manipulator 29 may be equipped with an ATI Robotic Tool Changer. The various types of auxiliary tools 41 the service vehicle 27 may be equipped with are discussed in detail below. The manipulator may also concurrently support multiple auxiliary tools 41.  an operator or the manipulator 29 may have an auxiliary tool to pull information from a database regarding the state of the wear parts. The database may be accessed by an encoding element 55 located on the excavating equipment 1, preferably on a protected area. The encoding element 55 may, for example, be located on the back of the bucket 3 (FIG. 12) or on the earth working machine operating the bucket (not shown). The encoding element may be, for example, an RFID, barcode, or QR Code. In an alternative embodiment not shown, the auxiliary tool may pull information from a mobile data collection device. The encoded mechanism 55 or database may store, for example, the bucket serial number, the capacity of the bucket, the machine the bucket is installed on, the part number for the bucket, and type of wear members 15 currently installed on the bucket 3. The data is then input into the controller 31. The controller 31 with an external Programmable Logic Controller (PLC) (not shown) or an external PC (not shown) may perform a check to ensure that the wear members 15 to be installed are compatible with the bucket 3.  The controller 31 may determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database. In another embodiment, both the bucket 3 and the service vehicle 27 or service station 53 may have electromagnetic wave receivers and/or transmitters, mechanical wave receivers and/or transmitters, or laser receivers and/or transmitters instead of GPS receivers 57. The electromagnetic waves may, for example, have a wavelength greater than the visible spectrum (e.g., infrared, microwave, or Radio Frequency). The mechanical waves may, for example, have a wavelength in the ultrasonic spectrum. The receivers and transmitters may be similar to those used in the Nikon iGPS system or in the iTrack's Local Positioning System.).
	Re 67. 	Soria discloses that the handling tool includes a lock release device movable to contact and release a lock securing the wear part to the base (The controller 31 may determine where to maneuver the manipulator 29 based on the tilt angle of the bucket 3, the locations of the service vehicle 27 and bucket 3 determined from the GPS receivers 57, and location of the wear member 15 determined from the bucket and wear member geometry database. In another embodiment, both the bucket 3 and the service vehicle 27 or service station 53 may have electromagnetic wave receivers and/or transmitters, mechanical wave receivers and/or transmitters, or laser receivers and/or transmitters instead of GPS receivers 57. The electromagnetic waves may, for example, have a wavelength greater than the visible spectrum (e.g., infrared, microwave, or Radio Frequency). The mechanical waves may, for example, have a wavelength in the ultrasonic spectrum. The receivers and transmitters may be similar to those used in the Nikon iGPS system or in the iTrack's Local Positioning System.).

Re 68. 	Soria discloses that the lock release device includes a rotary drive to turn a threaded component in the lock (o disengage the securement mechanism 21 between the wear member 15 and the base 13, the manipulator 29 may utilize an auxiliary tool 41 to attach a gripping member or piece 131 to the lock 21. For example, the manipulator 29 and an auxiliary tool 41 to attach gripping member 131 to the lock 21 are driven to a programmed location just above the wear member 15. The programmed location may be manually input via user input device as outlined above, or may be determined via receivers and bucket geometry as outlined above. Next the manipulator 29 is driven further toward the wear member 15 along the axis of the lock 21 until the force feedback on the manipulator 29 registers a spike in force indicating that the auxiliary tool 41 is touching the wear lock 21. The auxiliary tool 41 then attaches gripping piece 131 to the lock 21. Attaching a piece to the lock 21 allows the manipulator 29 to not require precise alignment with the lock 21 for removal. The gripping piece may have a variety of different shapes and may be, for example, a cylindrical stud, a splined stud with a ring groove, a T-shaped stud, an L-shaped stud, or a bladed stud. The manipulator 29 may switch to another auxiliary tool 41 to remove the lock. The auxiliary tool 41 for attaching piece 131 may be, for example, a stud welder 133, and the auxiliary tool 41 to remove the lock 21 may be, for example, an pneumatic or hydraulic wrench 135 matching the shape of the stud 131 (FIGS. 22a and 22b). The gripping member 131 can also be attached by mechanical means. In the given example, the lock 21 has a threaded pin which can be released by turning the pin with the pneumatic or hydraulic wrench. Other attachments or auxiliary tools could be used for other kinds of locks. The manipulator 29 may switch to another auxiliary tool 41 and go back to the programmed location of the piece or stud 131 to grip the stud 131 and dispose of the lock 21 in a disposal stall 137 located on the service vehicle 27 or in the service station 53.  To engage the securement mechanism 21 between the wear member 15 and the base 13, an auxiliary tool 41 matching the shape of the lock opening 22 may be attached to the manipulator 29. For example, as discussed above, force control on the manipulator 29 and an algorithm may be used to place the hex tool 139 in the lock opening 22 (FIG. 23). Once the hex tool 139 is fully seated in the lock opening 22 the hex tool spins the lock to fully secure the wear member 15 to the base 13. In the present example, the hex tool 139 can be used to drive the lock 21 into the lock opening 22 to hold the lock 21 in a hold position to secure the point to the base. In a wear member with an integrated lock, the lock can be in a determined location by the controller still holding the wear member on the base.).
Re 69. 	Soria discloses that an electronic sensor to communicate with an identifier secured to the ground-engaging wear part to determine a location and/or an identity of the ground-engaging wear part (a camera and vision recognition software are used to identify the excavating equipment and determine the orientation and location of the wear part needing replacement.  a camera and vision recognition software are used to identify the excavating equipment and determine if the wear part needing replacement is appropriately oriented for removal.  the service vehicle 27 may be remotely driven with a joystick (not shown) and cameras (not shown) located on the service vehicle 27. In another alternative, the service vehicle 27 may be fully automated and programmed to drive to the mining excavator 1 needing wear members 15 replaced.   the bucket health monitoring system may provide information from its sensors (e.g., cameras, accelerometers) to assist the tool in locating and securing the worn wear part and installing a new wear part on the base of the excavating equipment.  the location of the wear member in space relative to the manipulator may be determined using a camera 32, vision recognition software, and bucket/wear member geometry. For example, the manipulator may be equipped with one or more cameras 32 and the, (e.g., a CPU, an external PLC, or an external PC) may be equipped with vision recognition software. The manipulator may be spun, rotated, or maneuvered up, down, or in a circle until the vision recognition software identifies the excavating equipment, the bucket, or the wear member. Once the vision recognition software identifies the excavating equipment, the bucket, or the wear member, the controller may determine the orientation and location of the bucket. The manipulator can then be maneuvered closer to the bucket or wear member until the vision recognition software identified a unique feature on the bucket or wear member. The unique feature may be, for example, unique cast surfaces, a uniquely designed weld-on plate, or a unique pattern of hardfacing. The unique feature would preferably be located in a place where it would not wear completely away. The unique feature would preferably have a pattern on the wear member or bucket so that the controller may determine the direction the bucket or wear member is oriented. The manipulator can be driven to the unique feature and a home position on the bucket or wear member would be established. Based on the established home position and bucket/wear member geometry, the manipulator may be maneuvered to various positions needed to remove and/or install wear members on the bucket.  the location of the wear member 15 in space relative to the manipulator 29 may be input by an operator using a user input device (i.e., a controller 31) to maneuver the manipulator 29 to a specific position on the wear member 15. In this example, the controller 31 is a user input device such as, for example, a joystick or wearable user interface (not shown). Alternatively, an operator can physically (e.g., with their hands) guide the manipulator 29. For example, the operator may maneuver the manipulator 29 so that the manipulator 29 is directly over the securement mechanism 21 between the wear member 15 and the base 13 on the excavating equipment 1 so that the controller 31 is programmed with the wear member 15 location and orientation relative to the manipulator. The operator is preferably remote, i.e., located a safe distance away, from the wear member 15 and the manipulator. If the operator is located in a position where they cannot physically see the wear member 15, the manipulator 29 and service vehicle 27 or service station 53 may be equipped with cameras 32 (FIGS. 27a and 27b) to assist in visually maneuvering the manipulator 29 to the worn wear member 15. The user input device, may also have haptic, visual, or audible feedback to provide information from the manipulator 29. The feedback, for example, may be a vibration, a visual light, or an audible sound. Feedback, for example, may be given to an operator when the manipulator touches an object.  With the new wear member 15 rigidly secured to manipulator 29 the controller 31 maneuvers the new wear member 15 back to the programmed location of the base 13. Because the manipulator 29 picked the wear member 15 up in a fixed orientation and because the custom tool maintains the wear member 15 in a fixed orientation the controller 31 can orient the wear member 15 to fit on the base 13. The manipulator 29 pushes the new wear member 15 onto the base 13. To ensure that the wear member 15 is fully seated on the base 13 the controller 31 compares the current location of the lock opening 22 on the new wear member 15 with the programmed removal location of the lock 21 on the worn wear member 15. In an alternative embodiment, a visual check is performed. The visual check may be performed by an operator or may be performed by a 2D vision camera (not shown). Cameras (not shown) may be located on the manipulator 29 to assist the operator in the visual check.  camera to verify that the replacement wear member is fully installed on the earth working equipment by performing a visual check.).
Allowable Subject Matter
Claim 64 and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726